Case 5:18-cv-00208-FMO-KK Document 22 Filed 10/18/18 Page 1 of 2 Page ID #:78




  1    CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
  2    Raymond Ballister Jr., Esq., SBN 111282
       Phyl Grace, Esq., SBN 171771
  3    Sara Gunderson, Esq., SBN 302582
       Mail: PO Box 262490
  4    San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
  5    San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
  6    sarag@potterhandy.com
  7
       Attorneys for Plaintiff
  8
  9
 10                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 11
 12    Samuel Love,                                Case: 5:18-CV-00208-FMO-KK
 13                 Plaintiff,
                                                   Plaintiff’s Notice of and Motion
 14       v.                                       for Summary Judgment
 15    Manuel R. Cardenas;
       Margarita Arriaga;                          Date:    November 15, 2018
 16                                                Time:    10 AM
 17                                                Ctrm:    6D (6th Floor)
                    Defendants.
 18                                                Hon. Judge Fernando M Olguin
 19
 20
 21            To all Defendants and their attorneys of record:
 22            Please take notice that on November 15, 2018 at 10:00 am or as soon
 23   thereafter as the matter may be heard in the courtroom of the Honorable
 24   Fernando M Olguin, located at 350 West First Street, Los Angeles,
 25   California, Plaintiff Samuel Love, will and hereby does move this Court to
 26   enter summary judgment in favor of Plaintiff and against Defendants.
 27            Plaintiff seeks: 1) an Order from the Court requiring Defendants to
 28   provide and maintain accessible parking and accessible ramp at the Mexican



                                               1
Case 5:18-cv-00208-FMO-KK Document 22 Filed 10/18/18 Page 2 of 2 Page ID #:79




  1   Tire Shop located at or about 15390 7th Street, Victorville, California; and 2)
  2   judgment in favor of Plaintiff and against all Defendants in the amount of
  3   $8,000.
  4         This motion is made on the grounds that there is no genuine dispute as
  5   to any material fact and the Plaintiff is entitled to judgment as a matter of
  6   law. Plaintiff’s motion is brought pursuant to Rule 56 of the Federal Rules of
  7   Civil Procedure and is supported by this Notice of and Motion, the
  8   Memorandum of Points and Authorities, the Statement of Uncontroverted
  9   Facts and Conclusions of Law filed concurrently herewith, the record and
 10   files herein, and such other evidence as may be admitted at the time of the
 11   hearing of the motion.
 12         This motion is made following the required in-person meet and confer
 13   pursuant to the Judge’s standing order, which took place on October 5, 2018
 14   with counsel for defendant Arriaga and on October 8, 2018 with defendant
 15   Cardenas, who was accompanied by his daughter, Monica Rodriguez.
 16
 17   Dated: October 15, 2018                       Center for Disability Access
 18
 19                                                 By: /s/ Sara N. Gunderson
 20                                                 Sara Gunderson
                                                    Attorneys for Plaintiff
 21
 22
 23
 24
 25
 26
 27
 28




                                            2
